Daniel, Judge.
The action is assumpsit. The defendant plead non-assumpsit and infancy. The first count is founded on a breach of a special agreement, entered into by the defendant, to work and labour for the plaintiff for the term of three years, for the consideration therein expressed. We think that the plea of infancy, was a good harto any recovery on this count. Contracts entered into by a person within the age of twenty one years, are not binding, unless they be for the supply of necessaries, or unless he has confirmed them after he has attained that age. The second count is on a quantum meruit, for necessaries furnished to the infant defendant. The plaintiff proved that he had furnished the defendant with necessaries. The defendant, under the plea of non-assumpsit, was permitted by the court to give in evidence, that he was an able bodied young man, and that he worked and laboured for the plaintiff, and in that way paid for the necessaries which had been furnished him. The Judge charged the jury, that if they were satisfied that the defendant’s services were equal to, or exceeded in value, the necessaries furnished, they would find for him. We see no error in the admission of the evidence or in the charge of the Judge. Under non-assumpsit, evidence of payment in work and labour, or in any other thing which shews that the demand had been ox equo et bono extinguished before the commencement of the action, is proper. The judgment must be affirmed.
Per Curiam. Judgment affirmed.